Case 1:20-cv-05610-JGK Document 7 Filed 09/30/20 Page 1 of 2
Case 1:20-cv-05610-JGK Document6 Filed 09/30/20 Page 1 of 2

   

JAMES E. JOHNSON THE CIty oF NEw YorK Diep Nguyen
Corporation Counsel Assistant Corporation Counsel
LAW DEPARTMENT Tel: (718) 724-5233

100 CHURCH STREET

NEW YORK, NY 10007

September 30, 2020

/. i Ltn tof > Dpengetl ptt |

f - Og off
Hon. John G. Koeltl lic Me ; (ea beth
Daniel Patrick Moynihan pee

i oj “3
United States Courthouse 9 “ce rele fen iO / 7 43 ie oe, / / 26 / 20
500 Pearl St. oy . 2} ' >
New York, NY 10007-1312 2. Ea: veyed

Re: EM. obo G.R. v. N.Y.C. Dept. of Edit., 20-cv-05610 (JGK)(KNF)

Dear Judge Koeltl: oe fricts Le HG fas D. >,

J am an Assistant Corporation Counsel in the office of Corporation }Counsel James E.
Johnson, attorney for Defendant in the above-referenced action wherein Plaintiff secks attorneys’ (of, A
fees, costs and expenses for legal work on an administrative hearing under the Individuals with -
Disabilities Education Act, 20 U.S.C. § 1400, ef seg. “TDEA”), as well as for this action.

VIA ECF

I write to respectfully request a 90-day stay of this action pending Plaintiff's counsel’s
provision to Defendant of relevant attorney billing records, and to respectfully request that
Plaintiff be directed to provide billing records no later than September 29, 2020. Over the past
two wecks, due to long délays by Plaintiff’s counsel across many cases, four Judges of the
Southern District have imposed 90-day stays, and ordered the Roller Firm to provide relevant
attorney billing records within a week’s time. See Order dated September 28, 2020 from Judge
Paul A. Engelmayer in JS. obo MLS. v. NYC DOC, 20-ev-2105 (PAE)(UJLC) (ECF 10), annexed
hereto; Order dated September 25, 2020, from Judge Failla in FS. obo DM. v. NYC DOE, 20-cv-
4538 (KPF)(OTW) (ECF 9), annexed hereto (noting “the Court’s familiarity with Ms. Roller’s
modus operandi’), Order dated September 24, 2020, from Judge McMahon in D. v. DOE, 20-cv-
0069 (CM) (ECF No. 14); order dated September [1, 2020, from Judge Failla in D. v. DOE, 20-
cv-2238 (KPF)(GWG) (ECF No. 14); and Order dated September 11, 2020, from Judge Woods
in T. v. DOE, 20-cv-3816 (GHW)(R WL) (ECF No. 13) (granting request in part).

 

By way of background, the overwhelming majority of fee claims following IDEA
administrative proceedings are resolved amicably between plaintiff's counsel and the DOE
without the need for a federal action. Of the small portion of fee claims that do not resolve
through settlement with DOE, once a federal action is filed they are routinely settled without
further litigation following negotiations between plaintiff's counsel and the New York City Law

 
Cae SAS IER BSSURSN, FIP RPsA%O° PhggS 61% >

Department (with final approval by the New York City Comptroller). A small fraction of the
federal filings do not settle and go to motion practice.

This case, and many others filed by the Roller firm, are outliers in that Plaintiff's counsel
never sought to reach a resolution with the DOE or the Law Department before filing this suit.
Indeed, since the onset of the COVID-19 pandemic, Ms. Roller has filed 25 new actions seeking
solely IDEA fees and costs, and, has an additional half dozen others filed in 2019 and eariy 2020,
yet has only provided billing records in just a few of those cases to date.

The complaint was filed on July 20, 2020, On August 13, 2020, Defendant filed a request
for an extension of time to answer (ECF No. 4), with the Plaintiff’s consent, so that the parties
could engage in settlement negotiations. The Court granted that request on August 14, 2020
(ECF No. 5). Unfortunately, settlement negotiations have not begun because Plaintiff has not
provided relevant billing records, despite Defendant’s repeated requests for them.

We do not understand Plaintiff's delay. The records at issue should be easy to produce as
they are required to be prepared contemporaneously with the work plaintiff's counsel purports to
have performed in the underlying proceeding. Indeed, on September 11, 2020, Judge Woods
granted, in-part, the City’s motion for a stay after a conference during which Ms. Roller agreed
to produce billing record in that case no later than today. As Judge Woods appears to have
recognized, it is unclear why counsel is delaying in providing the attorney billing records:

As a brief aside for counsel for plaintiff, if you are running these cases, the underlying
hearings, if you’re keeping contemporaneous time records as you go while litigating the
case, the process of presenting the records shouldn’t be much more than pressing “print.”
What’s the impediment here? The obligation is to create and maintain contemporaneous
time records, which would be what you would be presenting to the Court, I expect, if you
were to be litigating this in front of me, you would not be recreating your time records or
reconstructing them. Instead, you would be printing out the contemporaneous time
records, meaning records that you had made at the time of the representation. So it’s not
really clear to me why it would be that there is a time lag involved in the presentation of
these records if indeed you are, as you are supposed to when you present motions to the
Court, presenting contemporaneous time records.

See 20-cv-3816 (GHW)(R WL) transcript 9/11/20 excerpt annexed hereto.

Defendant believes that if attorney billing records are provided, the parties have a very
high likelihood of fully resolving this matter within 90 days. Therefore, Defendant respectfully
requests that this action be stayed for 90 days, and that Plaintiff's counsel be directed to provide
attorney billing records no later than October 5, 2020.

Thank you for considering these requests.
Respectfully submitted,
/sf
Diep Nguyen
Assistant Corporation Counsel

 

ce: Irina Roller, Esq. (via ECF)

 

 
